Action for goods sold and delivered and for an account stated. Order of the County Court of Nassau County granting defendant’s motion to vacate an attachment, issued on the ground that the defendant had assigned, disposed of or secreted its property, or was about to do so, with intent to defraud its creditors, because the papers upon which the warrant issued *824were insufficient, reversed on the law and the facts, with ten dollars costs and disbursements, and the motion denied, without costs. The affidavit upon which the warrant of attachment was issued was prima facie sufficient. Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.